DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 2/24/2022.  
Claims 1, 19 and 20 have been amended.  Claims 7 and 9 have been canceled.  

Allowable Subject Matter
Claims 1-6 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 2/24/2022, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
The Examiner would specifically note that the closest prior art of record continues to be:
US-2013/0196682 to Kristoffersen et al. and US-10,521,796 to Newman et al., which the Examiner generally agrees with the Applicant’s assessment found in the response dated 2/24/2022.  The Examiner would note that Newman discloses the use of a geo-fence defining a location of an event and reporting a UE location as being likely positioned within or known as within the geo-fenced area.  (Col. 9 lines 9-53)  Accordingly, the Examiner respectfully disagrees with the Applicant’s assertion that New “is not concerned with location-based services and providing information to location-based services”, but agrees that neither Kristoffersen or Newman discloses “provide at least a portion of the information identifying one or more mobile devices that are potentially manipulated with a location-based service such that the location-based service blocks the one or more mobile devices with respect to a location of the location-based service” as found in the independent claims.
The Examiner would note that there are several instances of removing erroneous entries or location information from a database as seen for example in US-2010/0120422 to Cheung et al. [0065], US-2009/0312036 to Alizadeh-Shabdiz [0082] and US-2012/0167207 to Beckley et al. [0127], however none of these references disclose “provide at least a portion of the information identifying one or more mobile devices that are potentially manipulated with a location-based service such that the location-based service blocks the one or more mobile devices with respect to a location of the location-based service” as found in the independent claims.  
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 4/16/2021, 9/15/2021, 11/9/2021 and 2/24/2022 as well as during the interviews held on 4/13/2021, 9/21/2021 and 2/18/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew C Sams/Primary Examiner, Art Unit 2646